Citation Nr: 0938237	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-14 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an earlier effective date, prior to May 
27, 2003, for the assignment of a 10 percent rating for an 
inguinal hernia.

2.  Entitlement to an increased rating for an inguinal 
hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran testified at an RO hearing in July 2007 and at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) in August 2009.  

The issue of entitlement to an increased rating for an 
inguinal hernia is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a rating decision dated in 
June 1999 which assigned a noncompensable rating for the 
Veteran's service-connected inguinal hernia.

2.  The Veteran's next claim for an increased rating was 
received on May 27, 2003.

3.  It is not factually ascertainable that an increase in 
disability occurred during the year preceding the claim.





CONCLUSION OF LAW

The criteria for an effective date prior to May 27, 2003, for 
the assignment of a 10 percent rating for service-connected 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.400, 4.114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2003 and December 
2005; a rating decision in February 2004; a statement of the 
case in March 2005; and a supplemental statement of the case 
in May 2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2009 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can 
constitute a readjudication decision that complies with all 
applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The Veteran was afforded a VA examination.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The Veteran contends that an effective date prior to May 27, 
2003, should be assigned for the 10 percent rating for his 
service-connected inguinal hernia.  He contends that the 
effective date should be the date he was discharged from 
service in 1975.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased rating shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110 (West 2002 and Supp. 2009); 38 C.F.R. § 3.400 
(2009).  The applicable statute specifically provides that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. §5110(b)(2) (West 2002).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  Harper v. 
Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.151 (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for completion.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  See 38 C.F.R. § 
3.155 (2009).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2009).

In a June 1999 rating decision, the Veteran was granted 
nonservice-connected pension benefits.  The RO noted in the 
decision that service connection was in effect for an 
inguinal hernia with a noncompensable rating effective 
October 13, 1998.  The RO also noted that the Veteran's 
claims file had been rebuilt and the actual effective for the 
grant of service connection for the Veteran's inguinal hernia 
was unknown.  Finally, the RO indicated that the effective 
date of the claim for nonservice-connected benefits was being 
used as the effective date for the Veteran's service-
connected inguinal hernia.  The Veteran was notified of that 
decision in a June 1999 letter and he did not file an appeal 
as to the either the disability rating or effective date 
assigned.  

The Board notes that no statements were received from the 
Veteran or his representative at any time during the 
remainder of 1999, or during 2000 or 2001, which could be 
construed as a claim for an increased rating for his service-
connected left inguinal hernia.  

On May 27, 2003, the RO received the Veteran's informal claim 
for an increased rating for his service-connected inguinal 
hernia.  In a February 2004 rating decision, the RO granted 
an increased rating for an inguinal hernia and assigned a 10 
percent rating, effective May 27, 2003, the date the claim 
was received.

The record demonstrates that the June 1999 rating decision 
became final when the Veteran failed to perfect an appeal of 
that determination.  Following the June 1999 rating decision, 
the record is silent for any formal or informal claim by the 
Veteran seeking an increased rating for his service-connected 
inguinal hernia until May 27, 2003, the date of receipt of 
the claim which initiated the current appeal.  

An inguinal hernia warrants a 0 percent rating where it is 
small, reducible, or without true hernia protrusion; or is 
not operated but remediable.  A 10 percent rating is 
warranted where an inguinal hernia is postoperative, 
recurrent, readily reducible, and well supported by truss or 
belt.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2009).  

The first evidence of record indicating that the Veteran's 
inguinal hernia warranted a 10 percent rating is a May 29, 
2003, VA outpatient treatment report at which time the 
Veteran reported that he had a left inguinal hernia repaired 
in 1976 and was noticing bulging with lifting and burning in 
the lower groin region.  Physical examination of the abdomen 
revealed minimal bulge when the Veteran lifted his head and 
while he was in the supine position.  He was assessed with a 
left groin hernia.  Similar findings were reported at a 
September 2003 VA examination.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. §5110(b)(2) (West 2002).

Therefore, as there are no documents or treatment records 
submitted that could be construed as an informal claim prior 
to May 27, 2003, and there is no competent evidence 
demonstrating that an increase in disability was factually 
ascertainable within one year prior to the receipt of the 
Veteran's claim, the effective date of the assignment of a 10 
percent rating for an inguinal hernia can not be earlier than 
the date of receipt of the application which is May 27, 2003.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).

The Board is cognizant that VA outpatient records obtained 
after the Veteran filed his current claim include a November 
2000 entry which revealed that the Veteran had lower groin 
pain with coughing and on light palpation and he was assessed 
with a left inguinal hernia.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits 
under the provisions of 38 C.F.R. § 3.157 (2009).  However, 
the provisions of that paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  The November 2000 report is more than 
one year prior to the Veteran's claim for increase.  In this 
case, at no time prior to May 27, 2003, did the Veteran 
specifically indicate a desire to raise a new claim for a 
higher rating for his inguinal hernia.  

The Board finds that the earliest possible document that 
could be construed as an informal claim for an increased 
rating for inguinal hernia was received by VA on May 27, 
2003.

In summary, the Board concludes that there is no basis for 
awarding a 10 percent rating for inguinal hernia prior to May 
27, 2003.  Although the Veteran has perfected an appeal as to 
this issue, neither the Veteran nor his representative have 
specifically argued that an informal claim for a higher 
rating was received prior to May 2003, nor have they 
identified any evidence during the one year period prior to 
that date demonstrating that the criteria for a 10 percent 
rating had been met.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
earlier effective date and that claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date, prior to May 27, 
2003, for the assignment of a 10 percent evaluation for an 
inguinal hernia is denied. 


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claim for an 
increased rating may be promulgated.  

The Veteran filed his claim for an increased rating for his 
service-connected inguinal hernia in May 2003.  He was 
afforded a VA examination in September 2003.  However, he 
testified at a Travel Board hearing in August 2009 and 
indicated that he underwent surgery to repair the hernia 
subsequent to the September 2003 examination and had not been 
afforded a VA examination since the procedure.  

Associated with the claims file are VA outpatient treatment 
reports dated through June 2008 and the reports include a 
June 2008 surgical report which documents that the Veteran 
underwent a laparoscopic repair of a recurrent left inguinal 
hernia at that time.  

Consequently, because his condition appears to have changed 
since the most recent examination, the Board finds that the 
Veteran should be afforded a VA examination to assess the 
current status of his service-connected inguinal hernia and 
any additional VA treatment reports should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient 
treatment reports dated after June 
2008.  If any additional medical 
records are identified by the 
Veteran those records should also be 
obtained.

2.  Arrange for the Veteran to 
undergo a VA examination to assess 
the current status of his inguinal 
hernia.  The claims file should be 
reviewed by the examiner and that 
review should be noted in the 
report.  Any evaluations, studies, 
or tests deemed necessary by the 
examiner should be accomplished and 
results should be included in the 
examination report.  The examiner is 
requested to conduct a thorough 
examination of the Veteran, review 
the record, and specifically 
indicate whether an inguinal hernia 
is present and whether the post-
operative hernia is small and 
recurrent, not well supported by a 
truss, or not readily reducible.  If 
the hernia is present and is 
considered large the examiner should 
state whether the hernia is 
recurrent and not well supported 
under ordinary conditions and not 
readily reducible when considered 
inoperable.  

3.  Then, readjudicate the issue on 
appeal.  If any benefit sought is 
denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Then, return the case to the Board.

The Veteran should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claim, to include denial.  38 C.F.R. § 
3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


